DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 7,840,281; claims 1 – 18 of U.S. Patent 8,185,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application, the ‘281 patent, and the ‘213 patent all claim a method of implanting a leadless cardiac pacing device in a patient.  The present application claims a method that is broader than the ‘281 and ‘213 patents.  Therefore, the ‘281 and ‘213 patents read on the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz (USPN 6,783,499 – in IDS) in view of Cohen (USPN 4,991,578).
Regarding claim 1¸Schwartz discloses a method of implanting a leadless cardiac device in a patient (e.g. Fig. 16A-16F), the method comprising: inserting a distal end of a guide wire into a vessel of a cardiovascular system of the patient (e.g. column 13, lines 54 – 58); advancing a leadless cardiac device through the vessel to a cardiovascular implantation site in the cardiovascular system (e.g. column 14, lines 5 – 
Cohen teaches it is known to implant a stimulating cardiac lead over a guide wire (e.g. column 7, lines 36 – 49).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the steps as taught by Schwartz, with inserting a pacing device over the guidewire as taught by Cohen, since such a modification would provide the predictable results of effectively delivering a pacing device to the desired cardiac location in order to better treat a patient.
Regarding claims 2 and 11, Schwartz further discloses inserting a guide sheath in the vessel (e.g. column 14, lines 1 – 4).
Regarding claims 3 and 12, Schwartz in view of Cohen discloses the guide sheath as previously discussed.  Both Schwartz and Cohen are silent towards a “steering mechanism.”  However, both references discuss implanting the sheath through an appropriate vessel.  Therefore, the sheath would necessarily have a “steering mechanism” in order to move to the appropriate site through the vessel.
Regarding claims 4 and 13, Schwartz further discloses advancing a delivery catheter through the guide sheath (e.g. column 15, lines 5 – 8).
claim 5, Schwartz further discloses advancing the leadless cardiac pacing device out of a distal opening of the guide sheath at the cardiovascular implantation site (e.g. Fig. 16E, 16F).
Regarding claim 6, Schwartz further discloses engaging the leadless cardiac device with a heart chamber wall at the cardiovascular implantation site (e.g. Fig. 16C, 16D).
Regarding claims 7 and 8, Schwartz discloses advancing a delivery catheter through the vessel of the cardiovascular system with the leadless cardiac pacing device detachably coupled to the delivery catheter, and decoupling the leadless cardiac pacing device from the delivery catheter, and thereafter, withdrawing the delivery catheter from the cardiovascular system (e.g. Figs 16A-F)
Regarding claims 9 and 16, Schwartz in view of Cohen discloses the delivery catheter as previously discussed.  Both Schwartz and Cohen are silent towards a “steering mechanism.”  However, both references discuss implanting the catheter through an appropriate vessel.  Therefore, the catheter would necessarily have a “steering mechanism” in order to move to the appropriate site through the vessel.
Regarding claims 10, 14, and 15¸ Schwartz further discloses the cardiovascular implantation site is in a heart of the cardiovascular system (e.g. column 4, lines 6 – 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792